[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

August 22, 2022

BakerHostetler	: NOTICE OF WITHDRAWAL
Washington Square, Suite 1100	:	FROM ISSUE
Washington, DC  20036-5304	: UNDER 37 CFR 1.313(b)


In re Application of
JEANGUENAT, Andre et al.
Serial No.  17/253,937
Filed:  12/18/2020
For:  PESTICIDALLY ACTIVE ISOXAZOLINE DERIVATIVES CONTAINING AN AMIDE GROUP AND AN AZETIDINE SULFONE GROUP


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to the SPE Joseph K. McKane at (571) 272-0699.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/DANIEL M SULLIVAN/
Director
Technology Center 1600

slw